Citation Nr: 0917527	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  06-15 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of a cold 
injury to the hands and feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to 
January 1953.  

This matter is on appeal from the Nashville, Tennessee, 
Department of Veterans Affairs (VA) Regional Office (RO). 

In April 2009, the Board granted a motion to advance this 
case on the docket. 38 C.F.R. § 20.900(c) (2008).  The appeal 
is REMANDED to the RO via the Appeals Management Center (AMC) 
in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159 (as amended) (2008).

In the present case, the Board finds that additional 
development is required in order to satisfy VA's obligations 
under the VCAA.  Specifically, the RO must associate with the 
claims file any outstanding post-service VA treatment records 
from April 2004 to the present and a VA examination should be 
undertaken.

As an initial matter, the Board notes that the Veteran's 
service records appear to have been destroyed in the 1973 
fire at the National Personnel Records (NPRC) in St. Louis, 
Missouri.  In such cases, there is a heightened duty to 
assist the Veteran in the development of the case, and a 
heightened obligation to consider carefully the benefit of 
the doubt rule in cases, such as in this situation, in which 
records are presumed to have been destroyed while the file 
was in the possession of the government.  See Washington v. 
Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer 
v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. 
Derwinski, 1 Vet. App. 362, 367 (1991). 

The Veteran currently complains of pain, numbness, and loss 
of feeling in his hands and feet, which he asserts began in 
service in Korea.  The Board acknowledges that he is 
competent to report these symptoms because this requires only 
personal knowledge, as it comes through his senses.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  Further, his Form DD-214 
also reveals that he received the Korean Service Medal with 
two Bronze Stars and conducted one year and six months of 
foreign military service, which is consistent with his 
history of having served during a winter in Korea. 

While the Board finds the Veteran's statements are an 
indication that his current symptoms may be a disorder 
associated with service, there is insufficient competent 
evidence on file for the VA to make a decision on the claim.  
To that end, given the competent statements of cold exposure 
provided by the Veteran and the heightened duty established 
in this case for the unavailability of service records, the 
Board finds that a VA examination is required under McLendon 
v. Nicholson, 20 Vet. App. 79 (2006) to determine whether his 
current pain, numbness, and loss of feeling of his hands and 
feet is causally related to active service.

There is also a suggestion in the file that the Veteran is in 
receipt of Social Security Administration (SSA) benefits.  An 
attempt should be undertaken to associate those records with 
the file.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Obtain VA outpatient treatment records 
from the VA Medical Center in Nashville, 
Tennessee, for the period from April 2004 
to the present. Any negative search result 
should be noted in the record.

2.  Obtain SSA records, including the 
medical evidence used to determine 
disability eligibility.

3.  Schedule the Veteran for the 
appropriate examination to evaluate the 
relationship between his hands and feet 
complaints and active duty service.  The 
examiner is asked to provide an opinion as 
to whether it is at least as likely as not 
(i.e., a probability of 50 percent or 
higher) that his current symptoms are 
causally related to service.  Any opinions 
offered should be accompanied by a clear 
rationale consistent with the evidence of 
record.

The claims file, including the private 
medical records and any other statements 
received, must be reviewed in conjunction 
with the examination and the examiner must 
indicate that such review occurred. 

4.  Upon completion of the above, 
readjudicate the issue on appeal.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond. Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

